 1   RISE LAW FIRM, PC
     LISA M. WATANABE-PEAGLER (SBN 258182)
 2   NEHEMIAH H. CHOI (SBN 319836)
     5900 Wilshire Blvd., Suite 2600
 3   Los Angeles, California 90036-5013
     Telephone: (310) 728-6588
 4   Facsimile: (310) 728-6560
     lisa@riselawfirm.com
 5   nehemiah@riselawfirm.com
 6   Attorneys for Plaintiff
     JOSE ALBERTO LORENZO APARICIO
 7

 8   Michele J. Beilke (State Bar No. 194098)
     mbeilke@huntonAK.com
 9   Amanda C. Koziol (State Bar No. 300863)
10   akoziol@huntonAK.com
     HUNTON ANDREWS KURTH LLP
11   550 South Hope Street, Suite 200
12   Los Angeles, California 90071-2627
     Telephone: 213  532  2000
13   Facsimile: 213  532  2020
14
   Attorneys for Defendant
15 AMERIGAS PROPANE, INC.

16
                          UNITED STATES DISTRICT COURT
17
                         CENTRAL DISTRICT OF CALIFORNIA
18

19
   JOSE ALBERTO LORENZO                         Case No. 2:18-CV-07306-PSG-JEM
20 APARICIO, an individual,

21      Plaintiff,                              STIPULATED PROTECTIVE ORDER

22               vs.
                                                Complaint Filed: August 20, 2018
23 AMERIGAS PROPANE, INC., a                    Trial Date:       January 21, 2020
   Pennsylvania corporation; and DOES 1         District Judge: Hon. Phillip S. Gutierrez,
24 through 10, inclusive,                                         Courtroom 6A of the First
                                                                  Street Courthouse
25         Defendants.                          Magistrate Judge: Hon. John E. McDermott,
                                                                  Courtroom 640 of the
26                                                                Roybal Federal Building

27

28

                                STIPULATED PROTECTIVE ORDER
 1         1.     PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary or private information for which special protection from public disclosure
 4   and from use for any purpose other than pursuing this litigation may be warranted.
 5   Accordingly, the parties hereby stipulate to and petition the Court to enter the
 6   following Stipulated Protective Order. The parties acknowledge that this Order does
 7   not confer blanket protections on all disclosures or responses to discovery and that the
 8   protection it affords from public disclosure and use extends only to the limited
 9   information or items that are entitled to confidential treatment under the applicable
10   legal principles.
11         2.     GOOD CAUSE STATEMENT
12         This action is likely to involve confidential, privileged, medical, trade secret,
13   proprietary, commercially-sensitive, and other private documents for which special
14   protection from public disclosure and from use for any purpose other than prosecution
15   of this action is warranted.      Such confidential and proprietary materials and
16   information consist of, among other things, medical, private, confidential and
17   proprietary business or financial information, information regarding confidential
18   business practices and policies (including those relating to Defendant’s internal
19   business operational policies), marketing or business strategies, other confidential
20   research, development, or commercial information (including information implicating
21 privacy rights of third parties), information that is “trade secret” as that term is defined

22 in 18 U.S.C. § 1839, information otherwise generally unavailable to the public, or

23   which may be personal in nature, privileged, or otherwise protected from disclosure
24   under state or federal statutes, court rules, case decisions, or common law. Disclosure
25   of this information to persons who are not entitled to it carries the danger of
26   compromising the competitive business interests of Defendant, and also risks invasion
27   of legitimate personal privacy interests of Plaintiff and non-parties. Accordingly, to
28   expedite the flow of information, to facilitate the prompt resolution of disputes over
                                                 1
                                   STIPULATED PROTECTIVE ORDER
 1   confidentiality of discovery materials, to adequately protect information the parties are
 2   entitled to keep confidential, to ensure that the parties are permitted reasonable
 3   necessary uses of such material in preparation for and in the conduct of trial, to address
 4   their handling at the end of the litigation, and to serve the ends of justice, a protective
 5   order for such information is justified in this matter. It is the intent of the parties that
 6   information will not be designated as confidential for tactical reasons and that nothing
 7   will be so designated without a good faith belief that it has been maintained in a
 8   confidential, non-public manner, and there is good cause why it should not be part of
 9   the public record of this case.
10         3.     ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
11         The parties further acknowledge, as set forth in Section 14.3, below, that this
12   Stipulated Protective Order does not entitle them to file confidential information under
13   seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
14   standards that will be applied when a party seeks permission from the court to file
15   material under seal.
16         There is a strong presumption that the public has a right of access to judicial
17   proceedings and records in civil cases. In connection with non-dispositive motions,
18   good cause must be shown to support a filing under seal. See Kamakana v. City and
19   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
20   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
21   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
22   cause showing), and a specific showing of good cause or compelling reasons with
23   proper evidentiary support and legal justification, must be made with respect to
24   Protected Material that a party seeks to file under seal. The parties’ mere designation
25 of Disclosure or Discovery Material as CONFIDENTIAL does not— without the

26 submission of competent evidence by declaration, establishing that the material sought

27 to be filed under seal qualifies as confidential, privileged, or otherwise protectable—

28 constitute good cause.
                                                  2
                                    STIPULATED PROTECTIVE ORDER
 1         Further, if a party requests sealing related to a dispositive motion or trial, then
 2 compelling reasons, not only good cause, for the sealing must be shown, and the relief

 3 sought shall be narrowly tailored to serve the specific interest to be protected. See

 4   Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item
 5   or type of information, document, or thing sought to be filed or introduced under seal,
 6   the party seeking protection must articulate compelling reasons, supported by specific
 7   facts and legal justification, for the requested sealing order. Again, competent evidence
 8   supporting the application to file documents under seal must be provided by
 9   declaration.
10         Any document that is not confidential, privileged, or otherwise protectable in its
11   entirety will not be filed under seal if the confidential portions can be redacted. If
12   documents can be redacted, then a redacted version for public viewing, omitting only
13   the confidential, privileged, or otherwise protectable portions of the document, shall be
14   filed. Any application that seeks to file documents under seal in their entirety should
15   include an explanation of why redaction is not feasible.
16         4.       DEFINITIONS
17         4.1.     Action: Jose Alberto Lorenzo Aparicio v. AmeriGas Propane, Inc., et al., Case No.
18   2:18-cv-07306-PSG-JEM, now pending in the Central District of California.
19         4.2.     Challenging Party: a Party or Non-Party that challenges the designation
20   of information or items under this Order.
21         4.3.     “CONFIDENTIAL” Information or Items: information (regardless of
22   how it is generated, stored or maintained) or tangible things that qualify for protection
23   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
24   Statement.
25         4.4.     Counsel (without qualifier): Outside Counsel of Record and House Counsel
26   (as well as their support staff).
27         4.5.     Designating Party: a Party or Non-Party that designates information or
28   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
                                                    3
                                     STIPULATED PROTECTIVE ORDER
 1         4.6.   Disclosure or Discovery Material: all items or information, regardless of
 2   the medium or manner in which it is generated, stored, or maintained (including, among
 3   other things, testimony, transcripts, and tangible things), that are produced or generated
 4   in disclosures or responses to discovery in this matter.
 5         4.7.   Expert: a person with specialized knowledge or experience in a matter
 6   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 7   expert witness or as a consultant in this Action.
 8         4.8.   House Counsel: attorneys who are employees of a party to this Action.
 9   House Counsel does not include Outside Counsel of Record or any other outside counsel.
10         4.9.   Non-Party: any natural person, partnership, corporation, association, or
11   other legal entity not named as a Party to this Action.
12         4.10. Outside Counsel of Record: attorneys who are not employees of a party
13   to this Action but are retained to represent or advise a party to this Action and have
14   appeared in this Action on behalf of that party or are affiliated with a law firm that has
15   appeared on behalf of that party, and includes support staff.
16         4.11. Party: any party to this Action, including all of its officers, directors,
17   employees, consultants, retained experts, and Outside Counsel of Record (and their
18   support staffs).
19         4.12. Producing Party: a Party or Non-Party that produces Disclosure or
20   Discovery Material in this Action.
21         4.13. Professional Vendors: persons or entities that provide litigation support
22   services (e.g., photocopying, videotaping, translating, preparing exhibits or
23   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
24   their employees and subcontractors.
25         4.14. Protected Material: any Disclosure or Discovery Material that is designated
26   as “CONFIDENTIAL.”
27         4.15. Receiving Party: a Party that receives Disclosure or Discovery Material
28   from a Producing Party.
                                                 4
                                   STIPULATED PROTECTIVE ORDER
 1            5.     SCOPE
 2            The protections conferred by this Stipulation and Order cover not only Protected
 3   Material (as defined above), but also (1) any information copied or extracted from
 4   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 5   Material; and (3) any testimony, conversations, or presentations by Parties or their
 6   Counsel that might reveal Protected Material.
 7            Any use of Protected Material at trial shall be governed by the orders of the trial
 8   judge. This Order does not govern the use of Protected Material at trial.
 9            6.     DURATION
10            Once this Action proceeds to trial, information that was designated as
11   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
12   as an exhibit at trial becomes public and will be presumptively available to all
13   members of the public, including the press, unless compelling reasons supported by
14   specific factual findings to proceed otherwise are made to the trial judge in advance of
15   the trial. See Kamakana, 447 F. 3d at 1180-81 (distinguishing “good cause” showing
16   for sealing documents produced in discovery from “compelling reasons” standard
17   when merits-related documents are part of court record). Accordingly, the terms of
18   this protective order do not extend beyond the commencement of the trial.
19            7.     DESIGNATING PROTECTED MATERIAL
20            7.1.   Exercise of Restraint and Care in Designating Material for Protection.
21   Each Party or Non-Party that designates information or items for protection under this
22   Order must take care to limit any such designation to specific material that qualifies
23   under the appropriate standards. The Designating Party must designate for protection
24   only those parts of material, documents, items or oral or written communications that
25   qualify so that other portions of the material, documents, items or communications for
26   which protection is not warranted are not swept unjustifiably within the ambit of this
27   Order.
28            Mass, indiscriminate or routinized designations are prohibited. Designations
                                                   5
                                     STIPULATED PROTECTIVE ORDER
 1   that are shown to be clearly unjustified or that have been made for an improper purpose
 2   (e.g., to unnecessarily encumber the case development process or to impose
 3 unnecessary expenses and burdens on other parties) may expose the Designating Party

 4 to sanctions.

 5         If it comes to a Designating Party’s attention that information or items that it
 6 designated for protection do not qualify for protection, that Designating Party must

 7 promptly notify all other Parties that it is withdrawing the inapplicable designation.

 8         7.2.    Manner and Timing of Designations. Except as otherwise provided in
 9   this Order (see, e.g., second paragraph of section 7.2(a) below), or as otherwise
10   stipulated or ordered, Disclosure of Discovery Material that qualifies for protection
11   under this Order must be clearly so designated before the material is disclosed or
12   produced.
13         Designation in conformity with this Order requires:
14         (a)     for information in documentary form (e.g., paper or electronic
15   documents, but excluding transcripts of depositions or other pretrial or trial
16   proceedings), that the Producing Party affix at a minimum, the legend
17   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
18   contains protected material. If only a portion of the material on a page qualifies for
19   protection, the Producing Party also must clearly identify the protected portion(s)
20   (e.g., by making appropriate markings in the margins).
21         A Party or Non-Party that makes original documents available for inspection
22   need not designate them for protection until after the inspecting Party has indicated
23   which documents it would like copied and produced. During the inspection and before
24   the designation, all of the material made available for inspection shall be deemed
25   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
26   copied and produced, the Producing Party must determine which documents, or
27   portions thereof, qualify for protection under this Order. Then, before producing the
28   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
                                                6
                                  STIPULATED PROTECTIVE ORDER
 1   to each page that contains Protected Material. If only a portion of the material on a
 2   page qualifies for protection, the Producing Party also must clearly identify the
 3   protected portion(s) (e.g., by making appropriate markings in the margins).
 4         (b)     for testimony given in depositions that the Designating Party identifies the
 5   Disclosure or Discovery Material on the record, before the close of the deposition all
 6   protected testimony or within 30 days from the date of Designating Party’s receipt of
 7   the deposition transcript.
 8         (c)     for information produced in some form other than documentary and for
 9   any other tangible items, that the Producing Party affix in a prominent place on the
10   exterior of the container or containers in which the information is stored the legend
11   “CONFIDENTIAL.” If only a portion or portions of the information warrants
12   protection, the Producing Party, to the extent practicable, shall identify the protected
13   portion(s).
14        7.3.     Inadvertent Failures to Designate. If timely corrected, an inadvertent
15   failure to designate qualified information or items does not, standing alone, waive the
16   Designating Party’s right to secure protection under this Order for such material. Upon
17 timely correction of a designation, the Receiving Party must make reasonable efforts

18 to assure that the material is treated in accordance with the provisions of this Order.

19         8.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
20         8.1.    Timing of Challenges. Any Party or Non-Party may challenge a
21   designation of confidentiality at any time that is consistent with the Court’s
22   Scheduling Order.
23         8.2.    Meet and Confer. The Challenging Party shall initiate the dispute
24   resolution process under Local Rule 37-1 et seq.
25         8.3.    Joint Stipulation. Any challenge submitted to the Court shall be via a joint
26   stipulation pursuant to Local Rule 37-2.
27         8.4.    The Burden of Persuasion.         The burden of persuasion in any such
28   challenge proceeding shall be on the Designating Party. Frivolous challenges, and
                                                 7
                                   STIPULATED PROTECTIVE ORDER
 1   those made for an improper purpose (e.g., to harass or impose unnecessary expenses
 2   and burdens on other parties) may expose the Challenging Party to sanctions. Unless
 3   the Designating Party has waived or withdrawn the confidentiality designation, all
 4   parties shall continue to afford the material in question the level of protection to which
 5   it is entitled under the Producing Party’s designation until the Court rules on the
 6   challenge.
 7         9.     ACCESS TO AND USE OF PROTECTED MATERIAL
 8         9.1.   Basic Principles. A Receiving Party may use Protected Material that is disclosed or
 9   produced by another Party or by a Non-Party in connection with this Action only for
10   prosecuting, defending or attempting to settle this Action. Such Protected Material
11   may be disclosed only to the categories of persons and under the conditions described
12   in this Order. When the Action has been terminated, a Receiving Party must comply
13   with the provisions of section 15 below (FINAL DISPOSITION).
14         Protected Material must be stored and maintained by a Receiving Party at a
15   location and in a secure manner that ensures that access is limited to the persons
16   authorized under this Order.
17         9.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless
18   otherwise ordered by the court or permitted in writing by the Designating Party, a
19   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
20   only to:
21         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
22   as employees of said Outside Counsel of Record to whom it is reasonably necessary
23   to disclose the information for this Action;
24         (b)    the officers, directors, and employees (including House Counsel) of the
25   Receiving Party to whom disclosure is reasonably necessary for this Action;
26         (c)    Experts (as defined in this Order) of the Receiving Party to whom
27   disclosure is reasonably necessary for this Action and who have signed the
28 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                   8
                                    STIPULATED PROTECTIVE ORDER
 1         (d)    the court and its personnel;
 2         (e)    court reporters and their staff;
 3         (f)    professional jury or trial consultants, mock jurors, and Professional
 4   Vendors to whom disclosure is reasonably necessary for this Action and who have
 5   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6         (g)    the author or recipient of a document containing the information or a
 7   custodian or other person who otherwise possessed or knew the information.
 8         (h)    during their depositions, witnesses, and attorneys for witnesses, in the
 9   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
10   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
11   not be permitted to keep any confidential information unless they sign the
12   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
13   by the Designating Party or ordered by the court. Pages of transcribed deposition
14   testimony or exhibits to depositions that reveal Protected Material may be separately
15   bound by the court reporter and may not be disclosed to anyone except as permitted
16   under this Stipulated Protective Order; and
17         (i)    any mediators or settlement officers and their supporting personnel,
18   mutually agreed upon by any of the parties engaged in settlement discussions.
19         10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
20                PRODUCED IN OTHER LITIGATION
21         If a Party is served with a subpoena or a court order issued in other litigation
22   that compels disclosure of any information or items designated in this Action as
23   “CONFIDENTIAL,” that Party must:
24                (a)   promptly notify in writing the Designating Party. Such notification
25 shall include a copy of the subpoena or court order;

26                (b)   promptly notify in writing the party who caused the subpoena or
27   order to issue in the other litigation that some or all of the material covered by the
28   subpoena or order is subject to this Protective Order. Such notification shall include a
                                                 9
                                   STIPULATED PROTECTIVE ORDER
 1   copy of this Stipulated Protective Order; and
 2                (c)   cooperate with respect to all reasonable procedures sought to be
 3   pursued by the Designating Party whose Protected Material may be affected. If the
 4   Designating Party timely seeks a protective order, the Party served with the subpoena
 5 or court order shall not produce any information designated in this action as

 6 “CONFIDENTIAL” before a determination by the court from which the subpoena or

 7 order issued, unless the Party has obtained the Designating Party’s permission. The

 8 Designating Party shall bear the burden and expense of seeking protection in that court

 9 of its confidential material and nothing in these provisions should be construed as

10 authorizing or encouraging a Receiving Party in this Action to disobey a lawful

11 directive from another court.

12         11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
13                PRODUCED IN THIS LITIGATION
14                (a)   The terms of this Order are applicable to information produced by
15   a Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
16   produced by Non-Parties in connection with this litigation is protected by the remedies
17   and relief provided by this Order. Nothing in these provisions should be construed as
18   prohibiting a Non-Party from seeking additional protections.
19                (b)   In the event that a Party is required, by a valid discovery request,
20   to produce a Non-Party’s confidential information in its possession, and the Party is
21   subject to an agreement with the Non-Party not to produce the Non-Party’s
22   confidential information, then the Party shall:
23                      (1)    promptly notify in writing the Requesting Party and the
24   Non-Party that some or all of the information requested is subject to a confidentiality
25   agreement with a Non-Party;
26                      (2)    promptly provide the Non-Party with a copy of the
27   Stipulated Protective Order in this litigation, the relevant discovery request(s), and a
28   reasonably specific description of the information requested; and
                                                10
                                   STIPULATED PROTECTIVE ORDER
 1                       (3)   make the information requested available for inspection by
 2   the Non-Party, if requested.
 3                (c)    If the Non-Party fails to seek a protective order from this court
 4   within 14 days of receiving the notice and accompanying information, the Receiving
 5   Party may produce the Non-Party’s confidential information responsive to the
 6   discovery request. If the Non-Party timely seeks a protective order, the Receiving
 7   Party shall not produce any information in its possession or control that is subject to
 8   the confidentiality agreement with the Non-Party before a determination by the court.
 9   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
10   of seeking protection in this court of its Protected Material.
11         12.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13   Protected Material to any person or in any circumstance not authorized under this
14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
15   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
16   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
17   persons to whom unauthorized disclosures were made of all the terms of this Order,
18   and (d) request such person or persons to execute the “Acknowledgment and
19   Agreement to Be Bound” that is attached hereto as Exhibit A.
20         13.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21                PROTECTED MATERIAL
22         When a Producing Party gives notice to Receiving Parties that certain
23   inadvertently produced material is subject to a claim of privilege or other protection,
24   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
25   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
26   may be established in an e-discovery order that provides for production without prior
27   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
28   parties reach an agreement on the effect of disclosure of a communication or
                                                11
                                    STIPULATED PROTECTIVE ORDER
 1   information covered by the attorney-client privilege or work product protection, the
 2 parties may incorporate their agreement in the stipulated protective order submitted to

 3 the court.

 4         14.    MISCELLANEOUS
 5         14.1. Right to Further Relief. Nothing in this Order abridges the right of any
 6   person to seek its modification by the court in the future.
 7         14.2. Right to Assert Other Objections. By stipulating to the entry of this
 8   Protective Order no Party waives any right it otherwise would have to object to
 9   disclosing or producing any information or item on any ground not addressed in this
10 Stipulated Protective Order. Similarly, no Party waives any right to object on any

11 ground to use in evidence of any of the material covered by this Protective Order.

12         14.3. Filing Protected Material. A Party that seeks to file under seal any
13   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
14   only be filed under seal pursuant to a court order authorizing the sealing of the specific
15   Protected Material. If a Party’s request to file Protected Material under seal is denied
16   by the court, then the Receiving Party may file the information in the public record
17   unless otherwise instructed by the court.
18         15.    FINAL DISPOSITION
19         After the final disposition of this Action, as defined in paragraph 6, within 60
20   days of a written request by the Designating Party, each Receiving Party must return
21   all Protected Material to the Producing Party or destroy such material. As used in this
22   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23   summaries, and any other format reproducing or capturing any of the Protected
24   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
25   must submit a written certification to the Producing Party (and, if not the same person
26   or entity, to the Designating Party) by the 60-day deadline that (1) identifies (by
27   category, where appropriate) all the Protected Material that was returned or destroyed
28   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
                                                 12
                                   STIPULATED PROTECTIVE ORDER
 1   compilations, summaries or any other format reproducing or capturing any of the
 2 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an

 3 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

 4 legal memoranda, correspondence, deposition and trial exhibits, expert reports,

 5 attorney work product, and consultant and expert work product, even if such materials

 6 contain Protected Material. Any such archival copies that contain or constitute

 7 Protected Material remain subject to this Protective Order as set forth in Section 6

 8 (DURATION).

 9         16.   VIOLATION
10         Any violation of this Order may be punished by appropriate measures
11   including, without limitation, contempt proceedings and/or monetary sanctions.
12

13

14   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15   Dated: August 14, 2019                    RISE LAW FIRM, PC
16

17
                                               By: /s/ Nehemiah H. Choi_____________
18                                                 LISA M. WATANABE-PEAGLER
                                                   NEHEMIAH H. CHOI
19
                                               Attorneys for Plaintiff
20                                             JOSE ALBERTO LORENZO APARICIO
21

22   Dated: August 14, 2019                    HUNTON ANDREWS KURTH LLP
23

24
                                               By: /s/ Amanda C. Koziol_____________
25                                                 MICHELE J. BEILKE
                                                   AMANDA C. KOZIOL
26
                                               Attorneys for Defendant
27                                             AMERIGAS PROPANE, INC.
28
                                               13
                                  STIPULATED PROTECTIVE ORDER
 1                            ATTESTATION OF SIGNATURE
 2         Pursuant to Central District Local Rule 5-4.3.4(a)(2)(i), the filer of this
 3   document hereby attests that all other signatories listed, and on whose behalf the filing
 4 is submitted, concur in the filing’s content and have authorized this filing.

 5

 6   Dated: August 14, 2019                     RISE LAW FIRM, PC
 7

 8
                                                By: /s/ Nehemiah H. Choi_____________
 9                                                  LISA M. WATANABE-PEAGLER
                                                    NEHEMIAH H. CHOI
10
                                                Attorneys for Plaintiff
11                                              JOSE ALBERTO LORENZO APARICIO
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                14
                                  STIPULATED PROTECTIVE ORDER
 1                                 [PROPOSED] ORDER
 2               GOOD CAUSE APPEARING, the Court hereby approves this
 3   Stipulation and Protective Order.
 4               IT IS SO ORDERED
 5

 6   DATED: 8/16/2019                             ______________________________
 7                                                Hon. John E. McDermott

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             15
                                 STIPULATED PROTECTIVE ORDER
 1                                          EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I, __________________ [print or type full name], of ____________________
 4 [print or type full address], declare under penalty of perjury that I have read in its

 5 entirety and understand the Stipulated Protective Order that was issued by the United

 6 States District Court for the Central District of California on ______________ [date]

 7 in the case of Jose Alberto Lorenzo Aparicio v. AmeriGas Propane, Inc., et al., Case

 8 No. 2:18-cv-07306-PSG-JEM. I agree to comply with and to be bound by all the

 9 terms of this Stipulated Protective Order and I understand and acknowledge that

10 failure to so comply could expose me to sanctions and punishment in the nature of

11 contempt. I solemnly promise that I will not disclose in any manner any information

12 or item that is subject to this Stipulated Protective Order to any person or entity

13 except in strict compliance with the provisions of this Order.

14           I further agree to submit to the jurisdiction of the United States District Court
15 for the Central District of California for the purpose of enforcing the terms of this

16 Stipulated Protective Order, even if such enforcement proceedings occur after

17 termination of this Action.

18           I hereby appoint __________________________ [print or type full name] of
19 _______________________________________ [print or type full address and

20 telephone number] as my California agent for service of process in connection with

21 this Action or any proceedings related to enforcement of this Stipulated Protective

22   Order.
23

24
     Date:
25
     City and State where sworn and signed:
26
     Printed name:
27

28   Signature:

                                                 16
                                    STIPULATED PROTECTIVE ORDER
